DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 4/02/21.  Claims 1-5 are pending, wherein claims 6-10 were cancelled.
The replacement drawings were received on 3/24/21.  These drawings are acceptable.  The corresponding objections to the drawings set forth in the previous Office Action have been withdrawn.
The amendments to the abstract overcome the objections set forth in the previous Office Action.  The corresponding objections have been withdrawn.

Information Disclosure Statement
The information disclosure statement filed 4/15/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Note that the Non-Patent-Literature Document (Cite No. 8) was not provided.  The attached Chinese Document is directed to modeling landfill gas production for recycling on the basis of 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
a consumption detection device for detecting the real energy consumption in claim 1
storage device wherein the data … are stored in claim 1
processing device to obtain the delivery pressure and to calculate an estimated energy consumption in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hehl (US 5,486,106, previously cited) in view of Furuya (US 6,280,170, previously cited) and Shiraishi (US 7,043,377, cited in IDS filed 10/31/19).
Regarding claim 1, Hehl teaches a die casting machine with inverter, comprising:
an injection assembly provided with an injection piston (col 2 lines 49-62, driving unit 10 such as a piston-cylinder) for pressurizing cast metal poured into a die (col 2 lines 49-62, injection molding, note that for pressurizing cast metal is a functional limitation, MPEP 2114(I) and (II), the apparatus is structurally identical to that claimed and would be capable of use with metal) and a hydraulic circuit for actuating the injection piston (fig 1, col 2 lines 49-62, driving unit supplied by hydraulic fluid by a variable capacity pump via main line 16);
a hydraulic pump for feeding the hydraulic circuit through a delivery line (fig 1, col 2 lines 49-62, supplying hydraulic fluid by a variable capacity pump 15 via main line 16);
an electric motor for actuating the hydraulic pump (fig 1, col 3 lines 1-25, rotary current motor 18) and an inverter for actuating the electric motor (fig 1, col 3 lines 1-25, note that the frequency regulator 21 of the frequency converter 19 is an inverter, see fig 1 showing the symbol for a power inverter 21, note that a frequency converter 19 includes a rectifier portion 22 and an inverter portion 21 similar to disclosed in applicant’s specification, paragraph [0054]);
a delivery pressure sensor to detect a pump delivery pressure over a time interval (fig 1, pressure transducer 13);
and a processing device (112f limitation, paragraph [0058] of applicant’s specification discloses a PLC, microprocessor, or electronic control unit, Hehl discloses a control system 12) to obtain the delivery pressure from the delivery pressure sensor (fig 1, see transducer 13 transmitting signal to control 12).
Hehl teaches that actuating a variable displacement pump via a variable driving speed of rotation makes it possible to save energy due to the variation of the driving speed of rotation (col 2 lines 
Furuya teaches a hydraulic control system for an injection molding machine (abstract) where an inverter controller 22 controls the rotational speed of a pump driving induction motor (col 4 lines 1-13).  Furuya recognizes that the control of the speed of the motor provides the advantage of operating at a low power consumption and of preventing waste power (col 2 lines 45-54).  Furuya further discloses in figure 3 and col 5 lines 10-25, measured values of power consumption comparing an injection molding machine with the inventive hydraulic system (including the inverter) to the power consumption of an injection molding machine with conventional hydraulic system (without the inverter, the conventional system without the inverter is construed as the chosen model), throughout an injection molding cycle (construed as meeting the limitation of a particular processing operation).
It would have been obvious to one of ordinary skill in the art to perform an evaluation of the power consumed by an injection molding machine including an inverter as compared to a conventional injection molding machine without an inverter, as disclosed in Furuya, as the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known  KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).  Performing the evaluation of the power consumed by a machine with an inverter compared to one without would determine the amount of power saved.
The combination of Hehl as modified by Furuya suggests evaluating the amount of power savings between a machine having an inverter and a machine without an inverter, but is quiet to the components of the evaluation system, such as a consumption detection device (112f, applicant’s specification (paragraph [0060-0061]) discloses a multimeter) for detecting the real energy consumption of the inverter for the time interval, a storage device (112f, applicant’s specification (paragraph [0064]) discloses a hard disk, RAM memory, ROM memory) wherein the data relating to the power absorbed by the chosen die-casting machine model electric motor without inverter for a delivery pressure are stored; the processing device obtains the absorbed power of a predefined electric motor without an inverter corresponding to the chosen die-casting machine model for the predefined delivery pressure from the storage device to calculate an estimated energy consumption over the time interval; and a display device for the representation of data acquired by the processing device.
Shiraishi teaches of a power-saving effect display unit that includes a display that displays an instantaneous power-saving effect and an integration value of the power-saving effect under operation with the inverter, with respect to commercial operation (abstract).  Shiraishi’s device includes a voltage detecting unit (41) and a current detecting unit (21) that sends data to power consumption computing unit (51) to calculate the power consumption under operation with the inverter (col 5 lines 1-40, fig 1).  A power-saving-effect generating unit 52 stores data of electric characteristics under operation with an inverter and operation in commercial use are compared (col 4 lines 30-50), and further includes a memory corresponding unit (61) to store the power-saving effect in nonvolatile memory (60).
 KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).  The predictable result of including the power-saving effect display device of Shiraishi would display how much power has been saved (col 1 lines 30-45), which is a likely requirement of the subject facility (col 1 lines 30-45), due to recent various energy conservation measures against global warming (col 1 lines 10-20).

Regarding claim 2, the combination teaches wherein the processing device calculates a real energy consumption of the machine with inverter and estimated power consumption of the machine without inverter for an entire processing cycle and/or at least one step of the cycle and/or at least one sub-step of the at least one step (see combination, note that Furuya compares the power consumption of the entire cycle in figure 3 and col 5 lines 10-25, which shows power savings (difference between solid and broken lines) in steps such as charging and cooling).

Regarding claim 3, Hehl teaches opening and closing the mold (col 3 lines 40-50), but is quiet to a closing assembly for opening and closing die-halves forming the die, the closing assembly being hydraulically actuated by the pump.
However, closing assemblies are conventional features of an injection molding machine.  Furuya discloses a clamping cylinder (5) and movable platen for closing the mold (col 1 lines 20-25 and 40-55).  
It would have been obvious to one of ordinary skill in the art to include a closing assembly, as is known in the art and discussed in Furuya, to perform the steps of opening and closing the mold required in Hehl.  It would have been obvious to one of ordinary skill in the art to use a closing assembly that is hydraulically actuated by the pump, as Furuya discloses the clamping of the mold is regulated by flow control of the hydraulic fluid (col 1 lines 40-65), and that Furuya’s hydraulic system is capable of operating at a low power consumption, thus preventing wasting of power (col 2 lines 45-55).
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hehl as modified by Furuya and Shiraishi as applied to claim 2 above, and further in view of Schienbein (US 2003/0037545, previously cited).
Regarding claim 4, the combination teaches a closing assembly for opening and closing die-halves forming the die (discussed above with respect to claim 3, see combination of Hehl suggesting opening and closing the mold (col 3 lines 40-50) and Furuya disclosing clamping cylinder and movable platen for closing the mold (col 1 lines 20-25 and 40-55)), but is quiet to the closing assembly being actuated hydraulically by means of an additional hydraulic pump actuated by the electric motor.
Schienbein teaches a hydraulic system including at least two consumers, e.g., a closing unit and an injection unit of an injection molding machine (abstract).  Schienbein’s device includes at least two 
It would have been obvious to one of ordinary skill in the art to modify the combination of Hehl, Furuya, and Shiraishi so as to include an additional hydraulic pump actuated by the electric motor, as Scheinbein teaches that the use of two pumps provides an advantage of a flexible assignment of resources to react to fluctuations in load distribution (paragraph [0008]).  Depending on the requirements, an operator can select an energetically beneficial parallel operation of several consumers or an increase in the operating speed through interconnection of the displacement pumps (paragraph [0008]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hehl as modified by Furuya and Shiraishi as applied to claim 2 above, and further in view of Yamamura (US 2007/0054007, previously cited).
Regarding claim 5, the combination teaches a closing assembly for opening and closing die-halves constituting the die (discussed above with respect to claim 3, see combination of Hehl suggesting opening and closing the mold (col 3 lines 40-50) and Furuya disclosing clamping cylinder and movable platen for closing the mold (col 1 lines 20-25 and 40-55)), but is quiet to the closing assembly being hydraulically actuated by an additional hydraulic pump actuated by an additional electric motor actuated by an additional inverter; wherein an additional delivery pressure sensor detects the pressure at the delivery of the additional pump; wherein an additional consumption detection device detects the real energy consumption of the additional inverter; and wherein the processing device acquires the delivery pressure from the additional delivery pressure sensor, the absorbed power of a predefined additional electric motor without an inverter for the predetermined delivery pressure from the storage device and calculates an additional estimated energy consumption over the time interval.

It would have been obvious to one of ordinary skill in the art to include an additional hydraulic pump, and an additional electric motor, additional pressure sensor, as Yamamura teaches reducing the overall initial cost by eliminating the need for a large-sized drive motor (paragraph [0009]), improving energy savings and reduced running costs by eliminating the need for a separate measure against an unstable region (paragraph [0011]), and that the cycle time can be shortened due to the simultaneous independent operation of mold opening and measuring (paragraph [0041]).
Note that the combination would further suggest to include an additional inverter, sensor, and detection device, for each of the motors and pumps, for the advantages discussed in Hehl, Furuya and Shiraishi regarding power savings and displaying the amount of power saved compared to a machine without inverters.  Note that the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected results produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04(VI)(B).  

Response to Arguments
Applicant's arguments filed 4/02/21 have been fully considered but they are not persuasive.
Applicant argues that the terms storage device, processing device, display device, consumption device are all adequately understood to have sufficient structure to avoid means plus function 
	"Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure." See TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008).  See also Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1376, 65 USPQ2d 1865, 1874 (Fed. Cir. 2003).  MPEP 2181(I).  The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015).   MPEP 2181(I)(A).

Applicant argues, on p.8 of the Remarks filed 4/02/21, that the prior art fails to disclose "an evaluation system to evaluate energy savings of the die-casting machine with the inverter compared to a chosen die-casting machine model having an electric motor without inverter when performing a particular processing operation."  In particular, applicant argues that none of the references provide for "choosing a die-casting machine model, nor do they provide for evaluating the energy savings when performing a particular processing operation."
It is noted that the claims are directed to an apparatus, more specifically, a die casting machine with an inverter, and its evaluation system.  First, note that the limitation of “to evaluate energy savings of the die-casting machine with the inverter compared to a chosen die-casting machine model having an structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The structure required in applicant’s claim in order to be capable of performing the function includes a delivery pressure sensor, consumption detection device, storage device, processing device, and display device, which is taught in the combination as discussed above.
Additionally, the examiner disagrees with applicant’s argument regarding whether the combination teaches the evaluation system to evaluate the energy savings of the die-casting machine with the inverter compared to a chosen die-casting machine model having an electric motor without inverter when performing a particular processing operation.  Applicant argued that there is no choosing of a die casting model and no evaluation for a particular process.
Hehl recognizes their die casting machine, which has an inverter, saves energy.  Furuya recognizes use of an inverter controller provides low power consumption and prevents wasting power, as compared to a system without an inverter (note that the system without the inverter meets the claimed limitation of a chosen die-casting machine model without inverter).  The limitation of “when performing a particular processing operation” is also met in the combination, as the entire injection cycle (fig 3 of Furuya) can be considered a particular processing operation.
Applicant appears to be arguing the process limitations; however, the claim is directed to an apparatus.  The act of choosing a specific die-casting machine model from a set of models, for comparison, is not required in the apparatus claim.  Claim 1 only requires evaluating the energy savings of the machine with inverter to a chosen model without inverter (any other die-casting machine without inverter, such as one in commercial use, can be construed as a chosen model).  Similarly, the act of 
Applicant notes that although Shiraishi discloses some portions of an evaluation system, such as a mechanism to monitor energy consumption of a commercial user to monitor accurate energy savings, Shirashi does not appear to disclose a chosen die-casting machine model against which to evaluate energy requirements.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Note that Hehl and Furuya disclose the energy savings of a die casting machine with an inverter compared to a commercial die casting machine (without an inverter).  The commercial machine is construed as meeting “the chosen model” in the comparisons.  The combination to include Shirashi, who discloses a mechanism to monitor and display the energy consumption of a machine with an inverter compared to a device in commercial use, would suggest the claimed limitations.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749.  The examiner can normally be reached on 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735